Title: To George Washington from David Forman, 23 February 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 23 Febry 1782
                  
                  On Monday last 19 large transports sailed from New York for Charles Town—Common Report at New York says they are only to call at Charles Town and proceede to Europe—But the more Informed Opinions are that those Transports are for the purpose of bringing the Troops off & that Charles Town will be Evacuateed—Your Excly has no doubt been informed, the British have been building Barracks—that, Circumstance tends to Coroberate the Idea of the Troops coming from the Southward—Application has been made to me for assistance in procuring a permission for a Lady and her friend to go into New York—for the purpose of receiving a Large sum of Money that has lately been left to her and is in the Hands of David Mathews the Mayor of New York—I objected to the Gent. she proposed to go in with her, and proposed one whose political Character I am well assured of and who from his Acquaintance in New York and abilities I think considerable andvantagees may be drawn from him When he Returns—if Your Excly thinks proper to grant the permission—beg it May deem for Mrs Provosts & Mr  to go into New York to settle Mrs Provosts Acct with David Mathews Esqr. and to Return with sutch sum or Sums of Money as she may Receive on Settlement—Your Excly Will I hope excuse my leaving a Blank for the Gentlemans Name—I will be Answerable for his Conduct that it shall in no wise operate against any  united States—of Choice I would have them to go off at, & Return by way of Elizabeth Town Point, if your Excly should at all grant them permission.  I have the Honr to be Your Excys Most Obdt Humble Servt
                  
                     David Forman
                  
               